DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8,9,13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              Claims 8 and 9 depend from claim 7, which has been canceled.  It appears that claims 8 and 9 should depend from claim 1, and will be treated as such for purposes of this action.
              In claim 13, line 9, “the dental floss” has no prior antecedent basis.  It appears that “dental” should be deleted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12,20 are rejected under 35 U.S.C. 103 as being unpatentable over Wimmer 6238605 in view of Bible et al EP0764431 (newly cited).
With regard to claims 1,11,20, Wimmer discloses a dental floss (col. 1, line 13) comprising a first strand of material twisted with a second strand of material at a twist density of between 60 twists/meter to 300 twists/meter, inclusive. See col. 2, lines 61-65 which disclose a first strand (PTFE) that may be twisted around another material with a twist density of between 50 to 250 twists per meter, which range includes twist density values that are within applicant’s claimed range. With regard to claim 11, note that the range of 180 twists/meter to 220 twists/meter is included in the range disclosed by Wimmer.
Wimmer does not disclose the first and second strands to each comprise a plurality of woven fibers.
Bible et al discloses a PTFE dental floss (page 4, line 3) that may comprise twisted strands, with each strand comprising a plurality of woven fibers.  See page 3, lines 3-19.
It would have been obvious to one skilled in the art to form each of the first and second strands of the Wimmer dental floss, out of a plurality of woven fibers, in view of the teaching of Bible et al that a PTFE floss may be formed in such a configuration.


With regard to claim 2, see column 2, lines 45-52 which disclose embodiments where the first and second strands may be different.

With regard to claim 3, note line 50 which discloses that the second strand may also be polytetrafluorethylene (PTFE).

With regard to claim 4, note that a covering (wax) may cover each of the first and second strands. See col. 3, lines 33-38.

With regard to claim 5, note example 2a in column 4, which discloses an embodiment where there is no coating on the first and second strands.

With regard to claim 6, note that Wimmer discloses the material of the first strand to be PTFE (which is a thermoplastic) and the material of the second strand maybe a polyamide or PTFE (thermoplastic), among other materials.

With regard to claim 12, note that Wimmer discloses that the twisted floss embodiments may be subsequently flattened. Thus, this inherently results in a floss that has alternating first section (the portion of the floss at a twist point) and second section (the portion of the floss located after a twist point, which would be flatter than the twist point) and thus having a greater width than the first section.

              With regard to claims 8-10, although Wimmer/Bible et al does not explicitly disclose the total thickness of the first and second strands to be within the denier ranges as recited in these claims, it would have been obvious to one skilled in the art to form the thickness of the floss disclosed by Wimmer/Bible et al to be within these claimed ranges, depending upon the total desired thickness and strength desired/required of the floss.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

                 Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wimmer 6238605 in view of Bible et al EP 0764431 and futher in view of Cielo et al 20120085365.
                With regard to claim 13, Wimmer/Bible et al does not disclose a body including a handle, a first arm, and a second arm spaced apart from the first arm, with the floss as recited in instant claim 1, coupled to and extending between the first arm and the second arm.
                 Cielo et al disclose a dental flosser having a body, handle, first arm and second arm.  See fig. 1.
                 It would have been obvious to one skilled in the art to use the device having a  body/handle/first arm/second arm of Cielo et al with the floss of Wimmer/Bible et al, if one wished to utilize a hand held tool with the floss of Wimmer/Bible et al.

                With regard to claim 14, note that Wimmer/Bible et al/Cielo et al discloses the material of the first strand of the floss to be PTFE (which is a thermoplastic) and the material of the second strand may be a polyamide or PTFE (thermoplastic), among other materials.

                With regard to claims 15-17, although Wimmer/Cielo et al does not explicitly disclose the total thickness of the first and second strands to be within the denier ranges as recited in these claims, it would have been obvious to one skilled in the art to form the thickness of the floss disclosed by Wimmer/Bible et al/Cielo et al to be within these claimed ranges, depending upon the total desired thickness and strength desired/required of the floss. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

                 With regard to claim 18, note that the range of 180 twists/meter to 220 twists/meter is included in the range disclosed by Wimmer/Bible et al/Cielo et al. See Wimmer, col. 2, lines 61-65.

                 With regard to claim 19, note that Wimmer discloses that the twisted floss embodiments may be subsequently flattened. Thus, this inherently results in a floss that has alternating first section (the portion of the floss at a twist point) and second section (the portion of the floss located after a twist point, which would be flatter than the twist point) and thus having a greater width than the first section.

Response to Arguments
Applicant's arguments filed 9/8/22 have been fully considered but they are not persuasive.
Applicant argues that Wimmer does not disclose any strands (arguments, page 5), but rather discloses a fibre or a tape.  This is not persuasive, as a “fibre” can be considered to be a “strand”.  
Applicant also argues that claim 1 as amended, recites that the first strand of material and the second strand of material each comprise a plurality of woven fibers (arguments, page 5), and that Wimmer does not disclose such.  This argument is addressed in the newly presented grounds of rejection of Wimmer in view of Bible et al.  
Applicant also argues that amended claim 1 now includes the limitations of previous claim 7 regarding the total thickness of the dental floss, and that there is no teaching in Wimmer to form the floss with a total thickness in the claimed range (arguments, page 5).  Applicant also traverses the use of Official Notice because having the specific thickness recited in the claims is well beyond the intended bounds of Official Notice.
These arguments are not found persuasive.  In response, the examiner has supported the rejection in question regarding the claimed thickness range, with case law (In Re Aller) which specifically supports the obviousness of claimed ranges.  See above rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772